Exhibit 10.4

RESTRICTED STOCK UNIT GRANT NOTICE AND AGREEMENT

Exela Technologies Inc. (the “Company”), pursuant to its 2018  Stock Incentive
Plan  (as may be amended, restated or otherwise modified from time to time,
 the “Plan”), hereby grants to Holder the number of Restricted Stock Units,
subject to adjustment as provided in the Plan (the “Restricted Stock
Units”).  The Restricted Stock Units are subject to all of the terms and
conditions set forth in this Restricted Stock Unit Grant Notice and Agreement
(this “Award Agreement”), as well as all of the terms and conditions of the
Plan, all of which are incorporated herein in their entirety.  To the extent
that any provisions herein (or portion thereof) conflicts with any provision of
the Plan, the Plan shall prevail and control.  Capitalized terms not otherwise
defined herein shall have the same meaning as set forth in the Plan.

 

 

 

Holder:

 

[__]

Date of Grant:

 

[__]

Vesting Commencement Date:

 

[__]

Number of
Restricted Stock Units:

 

[__]

Vesting Schedule:

 

[__]

Settlement:

 

Upon vesting of a Restricted Stock Unit, the Company shall settle each
Restricted Stock Unit by delivering to Holder one share of Stock for each
Restricted Stock Unit that vested as soon as practicable (but not more than
thirty (30) days) following each vesting date (the “Original Issuance
Date”).  The shares of Stock issued in respect of the Restricted Stock Units may
be evidenced in such manner as the Committee shall determine.  Notwithstanding
the foregoing, if the Original Issuance Date does not occur (i) during an “open
window period” applicable to Holder, (ii) on a date when Holder is permitted to
sell shares of Stock pursuant to a written plan that meets the requirements of
Rule 10b5-1 under the Exchange Act, as determined by the Company in accordance
with the Company’s then­effective policy on trading in Company securities (the
“Policy”), or (iii) on a date when Holder is otherwise permitted to sell shares
of Stock on an established stock exchange or stock market, then such shares will
not be delivered on such Original Issuance Date and will instead be delivered on
the first business day of the next occurring “open window” period applicable to
Holder pursuant to such Policy (regardless of whether Holder has experienced a
Termination at such time) or the next business day when Holder is not prohibited
from selling shares of Stock on the open market, but in no event later than the
later of (x) December 31st of the calendar year in which

 

 





--------------------------------------------------------------------------------

 



 

 

 

 

 

 

the Original Issuance Date occurs (that is, the last day of Holder’s taxable
year in which the Original Issuance Date occurs), or (y) to the extent permitted
by Treasury Regulations Section 1.409A-1(b)(4) without penalty, the fifteenth
(15th) day of the third calendar month of the calendar year following the
calendar year in which the Original Issuance Date occurs.

Termination:

 

Section 7(d) of the Plan regarding treatment of Restricted Stock Units is
incorporated herein by reference and made a part hereof.

Transfer Restrictions:

 

Holder shall not be permitted to sell, transfer, pledge, or otherwise encumber
the Restricted Stock Units before they vest and are settled, and any attempt to
sell, transfer, pledge, or otherwise encumber the Restricted Stock Units in
violation of the foregoing shall be null and void.

General Unsecured Creditor:

 

Holder shall have only the rights of a general unsecured creditor of the Company
until shares of Stock are issued in respect of the Restricted Stock Units.

No Rights as a Stockholder:

 

Neither the Restricted Stock Units nor this Award Agreement shall entitle Holder
to any voting rights or other rights as a stockholder of the Company unless and
until the shares of Stock in respect of the Restricted Stock Units have been
issued in settlement thereof.  Without limiting the generality of the foregoing,
no dividends (whether in cash or shares of Stock) or dividend equivalents shall
accrue or be paid with respect to any Restricted Stock Units.

Additional Terms:

 

The Restricted Stock Units shall be subject to the following additional terms:

 

 

          Any certificates representing the shares of Stock delivered to Holder
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which such shares are listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions as the Committee deems
appropriate.

 

 

          Holder shall be the record owner of the shares of Stock issued in
respect of the Restricted Stock Units

 





-  2  -

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

until or unless such shares of Stock are repurchased or otherwise sold or
transferred in accordance with the terms of the Plan, and as record owner shall
generally be entitled to all rights of a stockholder with respect to the shares
of Stock issued in respect of the Restricted Stock Units.

 

 

          Upon issuance of shares of Stock in respect of the Restricted Stock
Units, Holder shall be required to satisfy applicable withholding tax
obligations, if any, as provided in the Plan.

 

 

          This Award Agreement does not confer upon Holder any right to
continue as an employee or service provider of the Service Recipient or any
other member of the Company Group.

 

 

          This Award Agreement shall be construed and interpreted in accordance
with the laws of the State of Delaware, without regard to the principles of
conflicts of law thereof.

 

 

          Holder understands that the Restricted Stock Units are intended to be
exempt from Section 409A of the Code as a “short term deferral” to the greatest
extent possible and the Restricted Stock Units will be administered and
interpreted in accordance with such intent.  In no event whatsoever shall the
Company or any of its affiliates be liable for any additional tax, interest or
penalties that may be imposed on Holder as a result of Section 409A of the Code
or any damages for failing to comply with Section 409A of the Code (other than
for withholding obligations or other obligations applicable to employers, if
any, under Section 409A of the Code).

 

 

          Holder agrees that the Company may deliver by email all documents
relating to the Plan or the Restricted Stock Units (including, without
limitation, a copy of the Plan) and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
disclosures that may be required by the Securities and Exchange
Commission).  Holder also agrees that the Company may deliver these documents by
posting them on a website maintained by the Company or by a third party under
contract with the Company.  If the Company posts these documents on a website,
it

 





-  3  -

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

shall notify Holder by email or such other reasonable manner as then determined
by the Company.

 

 

          This Award Agreement and the Plan constitute the entire understanding
and agreement of the parties hereto and supersede all prior negotiations,
discussions, correspondence, communications, understandings, and agreements
(whether oral or written and whether express or implied) between the Company and
Holder relating to the subject matter of this Award Agreement.  Without limiting
the foregoing, to the extent Holder has entered into an employment or similar
agreement with the Company or any of its affiliates prior to the Date of Grant,
and the terms noted in such employment or similar agreement are inconsistent
with or conflict with this Award Agreement, then the terms of this Award
Agreement will supersede and be deemed to amend and modify the inconsistent or
conflicting terms set forth in such employment or similar agreement.

 

 

*        *         *

 

 



-  4  -

--------------------------------------------------------------------------------

 



THE UNDERSIGNED HOLDER ACKNOWLEDGES RECEIPT OF THIS AWARD AGREEMENT AND THE
PLAN, AND, AS AN EXPRESS CONDITION TO THE GRANT OF RESTRICTED STOCK UNITS UNDER
THIS AWARD AGREEMENT, AGREES TO BE BOUND BY THE TERMS OF BOTH THIS AWARD
AGREEMENT AND THE PLAN.

 

EXELA TECHNOLOGIES INC.

 

HOLDER

 

 

 

 

 

By:

 

 

 

 

 

Signature

 

 

Signature

 

 

 

 

 

Title:

 

 

Print Name:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

[Signature Page to Restricted Stock Unit Notice and Agreement]

--------------------------------------------------------------------------------